Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 17/455,897, filed 11/19/2021.
Claims 1-20 were canceled and claims 21-48 added, and an amendment to the specification was made in a preliminary amendment.
Claims 21-48 are pending and examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2014 is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the end of the second wall connected to the roof side rail must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 28 and 33 are objected to because of the following informalities:  in claim 28, “the the at least” should be “the at least”, and in claim 33, in line 15, “fromed” should be “formed”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 41 and 43-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 41, line 2, “the gutter lip” has no antecedent basis.
In claim 43, lines 18-19, “the first and the second planes” has no antecedent basis since elements in parens is not considered part of the claim.  By changing “plane(first/second)” to “a first plane” and “second plane” in lines 15 and 16 the rejection would be overcome.
In claim 43, it is unclear how the first and second planes are related to the rails, the corrugations and the offset/trough given that the planes have differing widths(see claim 44) and is disposed in the second plane(see claims 46-47).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-25, 27-36, 38, 40-41, 43, 45 and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lenney(U.S. Pat. Appl. Publ. 2011/0056145; cited on IDS).
Regarding claims 21 and 33, Lenney discloses a gutter debris preclusion device for securing to a top portion of a roof gutter that is attached to a building for keeping leaves and other debris out of the roof gutter(see Figs. 1-2), comprising: 
a water permeable, weather resistant mesh(20) having apertures of a pre-determined size for passing water, the mesh having a roof side, a gutter lip side, and a gutter lip portion terminating the gutter lip side, wherein the mesh is sized to substantially cover a rain gutter when the device is installed over the rain gutter;
corrugations in the mesh(some of elements discussed in para. [0032] and in Figs. 7-13); 
a gutter lip rail(40, see Figs. 14-16) attached to the gutter lip side of the mesh; 
a roof side rail(30) attached to the roof side of the mesh; and 
at least one trough/water dam formed in the mesh(see Figs 7-13)  disposed along a longitudinal axis(between the roof and gutter lip) of the mesh and positioned proximal to the gutter lip side(the trough extends to the gutter lip and is therefore considered to meet the claim limitation).
Regarding claim 43, Lenney discloses a gutter debris preclusion device for securing to a top portion of a roof gutter that is attached to a building for keeping leaves and other debris out of the roof gutter(see Figs. 1-2), comprising: 
a water permeable, weather resistant mesh(20) having apertures of a pre-determined size for passing water, the mesh having a roof side, a gutter lip side, and a gutter lip portion terminating the gutter lip side, wherein the mesh is sized to substantially cover a rain gutter; 
corrugations(some of elements discussed in para. [0032] and in Figs. 7013) in the mesh; 
a gutter lip rail(40, see Figs. 14-16) attached to the gutter lip side of the mesh; and 
a roof side rail(30) attached to the roof side of the mesh, 
wherein a first plane of the gutter lip side of the mesh attached to the gutter lip rail is different from a second plane of the roof side of the mesh attached to the roof side rail, forming at least one offset between the first and second planes(the mesh is at an angle and is considered to meet the claim limitation, also the corrugations have different planes and meet the claim limitation).
Regarding claim 22, Lenney discloses the device of claim 21, wherein the mesh is formed from stainless steel wires, plastic, expanded metal, perforated metal, slotted metal or louvered metal(see para. [0033]).
Regarding claim 23, Lenney discloses the device of claim 21, wherein the corrugations are configured to provide a planar stiffness to the mesh causing the mesh to be self-supporting over the gutter(the mesh is used with no support therefore considered to meet the functional claim limitation).
Regarding claim 24, Lenney discloses the device of claim 21, wherein the corrugations in the mesh are formed via at least one of stamping, pressing, and weaving(the mesh is weaved, the claim is considered product by process and met by the weaved mesh).
Regarding claim 25, Lenney discloses the device of claim 21, wherein the corrugations do not enter the at least one trough(the corrugations are considered the troughs from the roof side to a trough adjacent the gutter lip side, the last corrugation is considered the trough and the corrugations do not enter the trough).
Regarding claims 27-28, Lenney discloses the device of claim 21, wherein the at least one trough is displaced up to 1.5" or .25” from the gutter lip rail(one of the troughs is located within the desired displacement and meets the claim limitation).
Regarding claims 29-30, Lenney discloses the device of claim 21, wherein a cross-section of the at least one trough is partially or U-shaped(see Fig. 8).
Regarding claims 31 and 38, Lenney discloses the device of claim 21 and 33, wherein an entirety of the at least one trough is below the gutter lip rail(top portion of rail 40) when the device is in use(the mesh and therefore the troughs are entirely below a top portion of the gutter lip rail and is considered to meet the claim limitation).
Regarding claim 32, Lenney discloses the device claim 21, where the at least one trough is integrally formed in the mesh(see Figs. 7-13).
Regarding claim 34, Lenney discloses the device of claim 33, wherein the water dam is formed from a first and second wall, joined at a bottom, wherein the bottom is below the gutter lip rail when the device is in use(top portion of rail 40) when the device is in use(the mesh and therefore the troughs are entirely below a top portion of the gutter lip rail and is considered to meet the claim limitation, see Fig. 7).
Regarding claim 35, Lenney discloses the device of claim 33, further comprising a plurality of water dams(see Fig. 7) disposed along a longitudinal axis of the mesh and positioned proximal to the gutter lip side(some of elements 24 are considered corrugations and some are considered troughs meeting the claim limitation, there is nothing in the claims that precludes elements 24 from being considered a corrugation or a trough).
Regarding claims 36 and 48, Lenney discloses the device of claims 34 and 43, wherein at least one of the first and second wall is curved(see Fig. 9).
Regarding claim 40, Lenney discloses the device of claim 34, wherein an end of the second wall is connected to the roof side rail(the corrugations/trough extend to the roof side of the mesh and within the roof side rail and meets the claim limitation).
Regarding claim 41, Lenney discloses the device of claim 34, wherein a top portion of the first wall is connected to the gutter lip(the corrugations/trough extend to the gutter lip side of the mesh and within the gutter lip rail and meets the claim limitation).
Regarding claim 45, Lenney discloses the device of claim 43, wherein a depth of the at least one offset operates as a water reservoir(the offset is the trough and is considered a reservoir and meets the claim limitation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-37, 39, 44 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Lenney.
Regarding claim 36-37, 44 and 48, Lenney discloses the device of claim 34, wherein many shapes are used for the trough but lacks the at least one of the trough walls having a continuous or contiguous curved shape, and the length of walls of the trough being different.
The specific shape of the trough is considered a feature best determined by a skilled artisan given the intended use of the device and the design requirements thereof.
Regarding claim 39, Lenney discloses the device of claim 34, wherein the trough has a variation of shapes(see Fig. 7-13), but lacks the first wall inclined at a steeper angle than the second wall, the first wall being proximal to the gutter lip side.
The specific shape of the trough is considered a feature best determined by a skilled artisan given the intended use of the device and the design requirements thereof.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,193,280. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims set forth a gutter debris preclusion device for securing to a top portion of a roof gutter that is attached to a building for keeping leaves and other debris out of the roof gutter, comprising: a water permeable, weather resistant mesh having apertures of a pre-determined size for passing water, the mesh having a roof side, a gutter lip side, and a gutter lip portion terminating the gutter lip side, wherein the mesh is sized to substantially cover a rain gutter when the device is installed over the rain gutter; corrugations in the mesh; a gutter lip rail attached to the gutter lip side of the mesh; a roof side rail attached to the roof side of the mesh; and at least one trough disposed along a longitudinal axis of the mesh and positioned proximal to the gutter lip side, the at least one trough is integrally formed in the mesh (see claims 21 and 32 of the application and claims 1 and 7 of the patent), the mesh is formed from stainless steel wires, plastic, expanded metal, perforated metal, slotted metal or louvered metal(see claim 22 of the application and claim 3 of the patent), the corrugations are configured to provide a planar stiffness to the mesh causing the mesh to be self-supporting over the gutter(see claim 23 of the application and claim 4 of the patent), the corrugations in the mesh are formed via at least one of stamping, pressing, and weaving(see claim 24 of the application and claim 5 of the patent), the corrugations span a portion of the at least one trough(see claim 26 of the application and claim 6 of the patent), the at least one trough is displaced up to 1.5" from the gutter lip rail(see claim 27 of the application and claim 8 of the patent), the at least one trough is displaced up to 0.25" from the gutter lip rail(see claim 28 of the application and claim 9 of the patent), a cross-section of the at least one trough is U-shaped(see claim 29 of the application and claim 12 of the patent), cross-section of the at least one trough is partially U-shaped see(claim 30 of the application and claim 12 of the patent), an entirety of the at least one trough is below the gutter lip rail when the device is in use(see claim 31 of the application and claim 1 of the patent), a gutter debris preclusion device for securing to a top portion of a roof gutter that is attached to a building for keeping leaves and other debris out of the roof gutter, comprising: a water permeable, weather resistant mesh having apertures of a pre-determined size for passing water, the mesh having a roof side, a gutter lip side, and a gutter lip portion terminating the gutter lip side, wherein the mesh is sized to substantially cover a rain gutter; corrugations in the mesh; a gutter lip rail attached to the gutter lip side of the mesh; a roof side rail attached to the roof side of the mesh; and a water dam(trough) formed in the mesh and disposed along a longitudinal axis of the mesh and positioned proximal to the gutter lip side, the water dam is formed from a first and second wall, joined at a bottom, wherein the bottom is below the gutter lip rail when the device is in use(see claims 33-34 of the application and claim 1 of the patent), at least one of the first and second wall is curved(see claim 36 of the application and claim 12 of the patent), an entirety of the water dam is below the gutter lip rail when the device is in use(see claim 38 of the application and claim 1 of the patent), wherein an end of the second wall is connected to the roof side rail see claim 40 of the application and claim 12 of the patent), a top portion of the first wall is connected to the gutter lip(see claim 41 of the application and claim 1 of the patent), the corrugations span a portion of the water dam/trough(see claim 42 of the application and claim 6 of the patent), a gutter debris preclusion device for securing to a top portion of a roof gutter that is attached to a building for keeping leaves and other debris out of the roof gutter, comprising: 
a water permeable, weather resistant mesh having apertures of a pre-determined size for passing water, the mesh having a roof side, a gutter lip side, and a gutter lip portion terminating the gutter lip side, wherein the mesh is sized to substantially cover a rain gutter; corrugations in the mesh; a gutter lip rail attached to the gutter lip side of the mesh; and a roof side rail attached to the roof side of the mesh, wherein a first plane of the gutter lip side of the mesh attached to the gutter lip rail is different from a second plane of the roof side of the mesh attached to the roof side rail, forming at least one offset between the first and second planes(see claim 43 of the application and claim 1 of the patent, the mesh has plane and a trough therebetween), a depth of the at least one offset operates as a water reservoir(see claim 45 of the application and claim 1 of the patent), the corrugations are disposed in the second plane(see claim 46 of the application and claim 6 of the patent), the corrugations are disposed in a portion of the second plane(see claim 47 of the application and claim 6 of the patent), and a cross- section of the at least one offset is curved in shape(see claim 48 of the application and claim 12 of the patent).
Regarding claim 25, ‘280 discloses the device of claim 21, wherein the location of the corrugations not within the at least one trough is considered a feature best determined by a skilled artisan given the intended use of the device.
Regarding claim 35, ‘280 discloses the device of claim 33, wherein the specific number of water dams(troughs) disposed along a longitudinal axis of the mesh and positioned proximal to the gutter lip side is considered a feature best determined by a skilled artisan given the intended use of the device.
Regarding claim 37, ‘280 discloses the device of claim 34, wherein the shape of the joined walls forming a contiguous curved shape is considered a feature best determined by a skilled artisan given the intended use of the device.
Regarding claim 39, ‘280 discloses the device of claim 34, wherein the first wall is inclined at a steeper angle than the second wall, the specific wall being steeper is considered a feature best determined by a skilled artisan given the intended use of the device.
Regarding claim 44, ‘280 discloses the device of claim 43, wherein the widths spanned by the plane considered a feature best determined by a skilled artisan given the intended use of the device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/